             Case 2:15-cr-00102-MCE Document 170 Filed 08/07/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:15-CR-00102-MCE
12                              Plaintiff,            STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                        v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   FERNANDO ACOSTA,
15                              Defendant.
16

17                                                STIPULATION
18         1.     Defendant Fernando Acosta filed a motion for reduction in sentence and compassionate
19 release on July 18, 2020. Docket No. 163. The government’s response is currently due August 3, 2020,

20 and any reply due August 10, 2020. Docket No. 166.

21

22         Counsel for the defendant does not oppose this request.
23

24

25

26

27

28



30
             Case 2:15-cr-00102-MCE Document 170 Filed 08/07/20 Page 2 of 3



 1          2.     The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                 a)      The government’s opposition or response to defendant’s motion, Docket No. 163,

 4 be due on August 6, 2020; and

 5                 b)      The defense reply, if any, will be due on August 13, 2020.

 6

 7          IT IS SO STIPULATED.

 8
                                                         McGREGOR W. SCOTT
 9                                                       United States Attorney
10   Dated: August 3, 2020
                                                         /s/ Justin L. Lee
11                                                       JUSTIN L. LEE
                                                         Assistant United States Attorney
12

13
     Dated: August 3, 2020                               /s/ Shari Rusk
14                                                       SHARI RUSK
                                                         Counsel for Defendant Fernando Acosta
15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
             Case 2:15-cr-00102-MCE Document 170 Filed 08/07/20 Page 3 of 3



 1                                                 ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 163,

 5 is due on August 6, 2020;

 6                 b)     The defense reply, if any, will be due on August 13, 2020.

 7         IT IS SO ORDERED.

 8 Dated: August 6, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
